TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00802-CV


Gem Stokes and John Jay Stokes, Jr., Appellants

v.

Anthony P. Ferris, Trustee for Richard Ferris, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. 98-03177, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


O R D E R


PER CURIAM

	Gem Stokes and John Jay Stokes, Jr. have filed two motions: (1) asking this Court 
to direct the trial court to hold a hearing to locate trial exhibits, and (2) to extend the time to file their
briefs.  The court reporter filed the reporter's record without exhibits, informing this Court by letter
that the district clerk had misplaced the exhibits.  Appellants request a hearing at the district court
to determine the whereabouts of the exhibits, and request that their briefs not be due until after the
exhibits are filed in this Court.
	The appellate rules provide that appellants are entitled to a new trial if they have
timely requested a reporter's record and if, without appellants' fault, a significant exhibit that is
necessary to the resolution of the appeal has been lost or destroyed and cannot be replaced by
agreement of the parties or by order of the trial court.  Tex. R. App. P. 34.6 (f).
	We grant appellants' motions.  We abate this appeal and remand this cause to the
district court for a hearing to determine the whereabouts of the exhibits and, if necessary, to attempt
to replace the exhibits as provided by rule.  See Tex. R. App. P. 34.6(f).  The parties should confer
with each other before the hearing and go to the hearing with as much agreement regarding
replacement exhibits as possible.  We request that the district court hold this hearing as soon as
practicable.  After the hearing, the court should either (1) have the reporter prepare and file the
exhibits with this Court, or (2) sign an order reporting the inability of the parties and the court to
replace the missing exhibits and assessing their significance and necessity to the resolution of the
appeal.  See id.  This appeal will be automatically reinstated on June 2, 2003 absent further order of
this Court.  The parties, the reporter, or the district court should inform this Court if more time is
necessary.
	Appellants' briefs will be due thirty days after the filing of the exhibits.
	It is ordered May 2, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear